DETAILED ACTION

Remarks

Applicant's request for entry into AFCP 2.0 is acknowledged. 
In relation to claims 1 and 10, the Office completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the additional consideration does not overcome all of the rejections in the most recent final Office action. In particular, the interview summary touched on the following as it pertains to the above claims:

I.	35 U.S.C. § 103 Rejections
During the After Final remarks, Applicants alleges that the cited prior of record fails to disclose the proposed amendment because the material from Matteson is directed to “power consumption efficiency” and not “power usage” because, according to Applicant, “a lower level of actual power consumption may have a greater power consumption efficiency but may be farther from a prediction that a higher level of actual power consumption, which would provide the exact opposite of what is covered by the claim”. Applicant further adds that the “Office can only make inherency argument, but since power prediction accuracy does not necessarily result in power consumption efficiency, there is no basis for relying in inherency”. 
First, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he thinks the claims present in view of the state of the art disclosed by the references cited. The example provided 
Additionally, the hypothetical example provided by Applicant that is supposed to show differences between the material from Matteson and the claimed expression is not based on factual evidence. Arguments do not take place where there is a preponderance of evidence suggesting otherwise.  A distinction that is based on conclusory statement without any factual basis cannot stand to show non-obviousness. 
Essentially, Applicant has not shown that Matteson teachings do not disclose the claimed expression and the invention is not the same as being purported. 
On the other hand, the Office submits that teaching from Matteson clearly discloses the claimed invention. In particular, Matteson discloses a system for measuring “power consumption efficiency” for servers. ¶ [0027] To achieve this, ¶ [0029] states that the system may obtain “for each of a plurality of servers, a plurality of current component power consumption values”. This indicates to a PHOSITA that Matteson discloses a system for calculating actual “power usage”. Stated differently, power consumption used in Matteson is equivalent to power usage. Therefore, just because Matteson decides to present power consumption measurements in a more sophisticated form as part of efficiency graph, it does not necessarily follow that Matteson does not disclose calculating power usage as argued by Applicant. Moreover, as it would be apparent to a person of ordinary skill, Matteson is also concerned with improving the “accuracy” of power consumption efficiency by modifying the power consumption efficiency curve to better represent the actual power consumption change as a result of performing additional workloads on the identified server. Matteson 

Nonetheless, in order to move the prosecution forward the office submits that ¶ [0037] of Applicant’s specification directed to “optimize the number of virtual machines that are transferred between nodes” to smooth power spikes may overcome the cited prior art. However, any implementation to include such subject matter would require further search and consideration by the Office.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/           Primary Examiner, Art Unit 2186                                  

                                                                                                                                                           
Aurel Prifti
Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

 HYPERLINK "mailto:aurel.prifti@uspto.gov" aurel.prifti@uspto.gov